DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Status of Claims
Applicant’s amendments filed 02/17/2022 have been entered.  Claims 1-25 are pending, claims 7-25 are withdrawn from consideration and claims 1-6 are currently under consideration for patentability under 37 CFR 1.104. New rejection to claim 1 and response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (U.S. 2004/0267091) in view of Nakamura et al. (U.S. 5,187,572) and Sakai et al. (U.S. 2017/0085763).
With respect to claim 1, Imaizumi discloses (Fig 1), an electronic endoscope processor for processing image signals of a subject imaged using an imaging element (5) comprising: 
an illuminating light switch (5) that alternatingly switches illuminating light to be emitted to a subject, between a first illuminating light and a second illuminating light with a different time-integrated amount of luminous flux per unit time from the first illuminating light (Imaizumi et al. shows this means for alternatingly switching illuminating light using a light filter at Figs. 1 and 2 item 53 and a motor at Fig. 1 item 54); 
an imaging element circuit (combination of fig 1 items 40, 43 and 20) that controls an exposure time of the imaging element and a charge readout timing, 
wherein the imaging element circuit controls an exposure time T1 of the imaging element when the first illuminating light is being emitted to the subject and an exposure time T2 of the imaging element when the second illuminating light is being emitted to the subject, based on a time-integrated amount R1 of luminous flux per unit time of the first illuminating light and a time-integrated amount R2 of luminous flux per unit time of the second illuminating light (Fig 8 and para 111-118),
wherein the first illuminating light and the second illuminating light each has a transition period in which light intensity of one of the first illuminating light and the second illuminating light decreases and the light intensity of the other of the first illumination light and the second illuminating light increases over time from the start of emission, before the light intensity of the other of the first illuminating light and the second illuminating light becomes constant (FIG. 9A),
wherein the imaging element control circuit defines the exposure time T1 so as to be shorter than the defined exposure time T2 (FIG. 9B).
However, Imaizumi et al. does not teach the transition period including a period in which the first illuminating light and the second illuminating light are simultaneously emitted to the subject.  Imaizumi et al. further does not teach the imaging element is configured to perform a rolling shutter method.
With respect to claim 1, Nakamura et al. teaches a transition period including a period in which the first illuminating light and the second illuminating light are simultaneously emitted to the subject (a rotary filter with no gap between the R/G/B filters FIG. 21).
With respect to claim 1, Sakai et al. teaches an electronic endoscope processor for processing image signals of a subject imaged using an imaging element, comprising:
an imaging element control circuit (29) that controls an exposure time of the imaging element (para [0054]), 
wherein the imaging element is configured to perform a rolling shutter method (para [0060]),  to read out the charges at the light receiving positions while shifting the timings of starting and ending exposure at the light receiving positions on the light receiving surface of the imaging element (FIG. 3),
wherein the transition period being a period when the first illuminating light and the second illuminating light are switched (FIG. 3), and
wherein an exposure period of the imaging element with the first illuminating light and the second illuminating light excludes the transition period (FIG. 3, para [0068]), and
wherein the imaging control element control circuit defines the exposure time T2 such that exposure starts and ends with the rolling shutter method, at all of the light receiving positions of the imaging element, in aperiod in which the light intensity of the second illuminating light stays constant (second “ET2”, FIG.3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the rotary filter of Imaizumi et al. to utilize the configuration with no gaps between filters as taught by Nakamura et al. because it would be a simple substitution of one known filter configuration for another, and the results of such a substitution would have be predictable.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the electronic endoscope processor of Imaizumi et al. to utilize the imaging element control circuit controlling the exposure time to exclude the transition period as taught by Sakai et al. in order to be able to favorably detect the light amount of the light during a lighting period (para [0069] of Sakai et al.).
With respect to claim 2, Imaizumi et al. teaches that the relationship between exposure quantity (R1 and R2) and exposure period (T1 and T2) being proportional to each other as shown by the dashed line in Fig. 12 as being the ideal relationship when using a rotary shutter and electric charge sweep (para 18) which is the type of illuminating light switching means disclosed in the instant application.
With respect to claim 3, Imaizumi et al. teaches electronic endoscope (fig 1 item 2) including the imaging element (fig 1 item 5) is attachable to and detachable from the electronic endoscope processor (paras 39 and 40), the imaging element control means (Fig 1 item 40, 43 and 20) acquires an amplification factor (para 19), for amplification processing implemented on the image signal in at least one of the electronic endoscope and the electronic endoscope processor, and if the amplification factor of amplification processing implemented on the image signal of the subject to which the first light was emitted is defined as G1 and the amplification factor of amplification processing implemented on the image signal of the subject to which the second light was emitted is defined as G2, the imaging element control means adjusts the exposure time T1 and the exposure time T2 such that T1xR1xG1=T2xR2xG2 is satisfied (paras 18, 114, and fig 12). 
With respect to claim 4, Imaizumi teaches all of the elements of claim 1 as stated earlier.  Imaizumi does not teach the time for which the first illuminating light is continuously emitted and the time for which the second illuminating light is continuously emitted to the subject are equal.  However, Imaizumi discloses a rotating filter plate (Fig 2) with the light filters (61B, 61R, and 61G) being approximately the same size.  It would be obvious for one of ordinary skill in the art, before the effective filing date of the invention, to rotate the rotating filter plate at a constant speed causing the first and second light exposure times to be the same.
With respect to claim 5, Imaizumi discloses an illuminating light switching means (Fig. 1 item 5) which includes: a light source (Fig. 1 item 51) configured to emit white light; a rotating plate (Fig. 1 item 53) in which a first filter (Fig. 2 item 61B) for filtering the white light into the first illuminating light and a second filter (Fig. 2 item 61R) for filtering the white light into the second illuminating light are arranged side by side in approximately the same angle range in a circumferential direction; and a rotation drive unit (Fig. 1 items 54 and 55) configured to, by rotating the rotating plate, insert the first filter into an optical path of the white light in an emission period of the first illuminating light, and insert the second filter into the optical path in an emission period of the second illuminating light (para. 90).                      
With respect to claim 6, Imaizumi et al. teaches an illuminating light switching means (Fig 1 item 5) sequentially switching the illuminating light emitted to the subject between the first illuminating light, the second illuminating light, and a third illuminating light (fig 3) that has a time-integrated amount of luminous flux per unit time that is different from those of the first illuminating light and the second illuminating light, and the imaging element control means controls the exposure time T1, the exposure time T2, and an exposure time T3 of the imaging element when the third illuminating light is being emitted to the subject, based on the time-integrated amount R1, the time-integrated amount R2, and a time-integrated amount R3 of luminous flux per unit time of the third illuminating light (Imaizumi et al. shows this means for alternatingly switching illuminating light using a light filter at Figs. 1 and 2 item 53 and a motor at Fig. 1 item 54).

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Limitation (A) at page 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Limitation (B), Applicant argues that Sakai merely discloses that the light intensity of the LED is varied by changing the LED drive signal; however as seen in this FIG. 3 of Sakai the exposure time (ET2) is constant regardless of the LED drive signal.  This is not persuasive at least because Imaizumi et al. teaches varying exposure times as shown in FIG. 9B for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795